[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT                          FILED
                             ________________________               U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                           May 24, 2006
                                    No. 05-13711                       THOMAS K. KAHN
                              ________________________                     CLERK

                          D. C. Docket No. 04-00446-CV-F-S

DARRON MCGEE,


                                                                        Plaintiff-Appellant,

                                           versus

LUMBER GROUP, INC.,
CHARLES HARRIS,


                                                                    Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                      (May 24, 2006)

Before HULL and WILSON, Circuit Judges and RICHARD W. GOLDBERG*,
Judge.
_________________________

       *Honorable Richard W. Goldberg, Judge, U.S. Court of International Trade, sitting by
designation.
PER CURIAM:

        After review and oral argument, we find no reversible error in the district

court’s grant of summary judgment in favor of defendant Lumber Group, Inc. on

plaintiff Darron McGee’s hostile work environment claims under 42 U.S.C. §

1981.

        AFFIRMED.




                                           2